Citation Nr: 0324845	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  94-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back 
disability.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1965 to November 1968.  

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for back disability.  In September 1989, the Board of 
Veterans' Appeals (Board) confirmed and continued the RO's 
denial of entitlement to service connection for such 
disability.  The veteran did not request reconsideration of 
that decision.  38 U.S.C.A. § 4003 (now § 7103); 38 C.F.R. 
§ 19.185 (now § 20.1000).  Accordingly, that decision became 
final under the law and regulations then in effect.  38 
U.S.C.A. § 4004 (now § 7104); 38 C.F.R. § 19.104 (now 
§ 20.1100).  The veteran now requests that his claim of 
entitlement to service connection for back disability be 
reopened.

In July 2000, the Board found that the veteran had not 
submitted new and material evidence with which to reopen his 
claim of entitlement to service connection for back 
disability. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  The veteran disagreed with that decision and 
submitted a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7266 
(West 1991 and Supp. 2002).

In March 2001, the VA filed a motion to have the case 
remanded pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  The VCAA had 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  
That law, had been enacted several months after the Board's 
decision in July 2000 and thus had not been considered by the 
Board.  Inasmuch as the veteran's claim had been filed before 
the statutory change occurred, he was entitled to application 
of the version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00.   
In his response, dated in April 2001, the veteran, through 
his representative, reported reasons other than the VCAA 
which warranted further development.  In part, he noted that 
his records obtained from the Social Security Administration 
did not include those from R. S. S., M.D., dated in December 
1990.  The veteran also stated that when examined by the VA 
in January 1992, his claims file had not been available to 
the examiner for review.  Therefore, he maintained that such 
examination had been inadequate for rating purposes.

In its decision, issued later in April 2001, the Court stated 
that it was not its function, in the first instance, to 
determine which version of the law concerning the VA's duty 
to assist requirements was most favorable to the veteran.  
Therefore, the Court vacated the Board's July 2000 decision 
and remanded the case to the Board for readjudication.

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.

During the pendency of the appeal, the VA also promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, those regulations.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (2003).  

In light of the foregoing, additional development of the 
record is warranted prior to further appellate consideration.  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, including written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  See Quartuccio.  The 
RO's review must include, but is not 
limited to, the report of the veteran's 
May 2003 VA examination.  Following the 
RO's review of the claims folder, any 
notice given or action taken by the RO, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (2003).  

2.  The RO must contact the veteran and 
request that he furnish the names, 
addresses, and approximate dates of 
treatment or examination, of all health 
care providers who may possess additional 
records pertinent to the issue of whether 
new and material evidence has been 
received to reopen claim of entitlement 
to service connection for back 
disability.  This must include, but is 
not limited to the address and dates of 
treatment and/or examination(s) rendered 
by R. S. S., M.D.  The RO must then 
contact those providers and request the 
additional information.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

3.  When the foregoing actions are 
completed, the RO must undertake any 
additional development, including the 
scheduling of any indicated VA 
examinations.  Should it find such 
examinations necessary, the RO must 
ensure that the claims folder is sent to 
the examiner for review.  The examiner 
must then verify that the claims folder 
has, in fact, been reviewed.  

4.  When all necessary development has 
been completed, the RO must readjudicate 
the issue of whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for back disability.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


